IDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yribarren et al. (PG PUB 2008/0045896).
Re claim 1, Yribarren discloses a balloon 140 (Fig 6) having a drug (Para 26, “where the distal portion 147 of the balloon is coated with an agent”; Para 26, “drugs, biological agents, chemical agents […] these various materials are generically referred to as ‘agents’ herein”) carried on a working surface (the “working surface” extends along portion 147 between identifiers 233 and 234 but does not include the identifiers 233 and 234, as labeled in annotated Fig A below) of the balloon and a radiopaque identifier 234 (Fig 6) comprising a radiopaque material (“radiopaque materials”, Para 31) on the balloon (as seen in Fig 6) identifying a location of the drug (since identifier 234 borders the distal end of the “working surface”), wherein the drug is adhered directly to the working surface (Para 26), which working surface is not treated with the radiopaque material (as seen in Fig A below the radiopaque material of material 234 is just distal to the working surface). 

    PNG
    media_image1.png
    755
    999
    media_image1.png
    Greyscale


Re claim 3, Yribarren discloses that the working surface is along a barrel section (the “barrel section” being the section of balloon 140 extending between, but not including, identifiers 232 and 234, as labeled in Fig A above), and the radiopaque identifier is on a cone section of the balloon (the “cone section” being the entirety of the balloon distal to the labeled “working surface”, as seen in Fig A above). It is noted that the claim in light of the Specification does not require the “working surface” to extend the entire length of the barrel portion of the balloon – see Fig 12 and the use of the term “typically” in Lines 1-4 of Page 2.
Re claim 4, Yribarren discloses that the radiopaque identifier is embedded in the balloon wall as a material layer of the balloon wall or in a single layer between multiple layers of the balloon wall (“thermal embedding […] may be used to place the markers”, Para 31).

Response to Arguments
Applicant's Remarks filed 2/14/2022 did not include any arguments. Although the amendments filed 2/14/2022 overcome the previous rejections, a new interpretation of Yribarren has been applied as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783